       3:18-cv-03044-SEM-TSH # 44            Page 1 of 2                                             E-FILED
                                                               Wednesday, 09 October, 2019 05:20:36 PM
                                                                           Clerk, U.S. District Court, ILCD

                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE CENTRAL DISTRICT OF ILLINOIS
                                SPRINGFIELD DIVISION

GABRIEL GONZALEZ,                     )
                                      )                     CASE NO. 3:18-CV-03044
                 Plaintiff,           )
                                      )
      v.                              )
                                      )               JOINT MOTION FOR EXTENSION
JBS LIVE PORK, LLC; JBS USA, LLC; and )                         OF TIME
SWIFT PORK COMPANY,                   )
                                      )
                 Defendants.          )

       Pursuant to Rule 6(b) of the Federal Rules of Civil Procedure and Local Rule 6.1, the

parties jointly move for a week extension on the remaining briefing deadlines relating to the

parties’ Motions for Summary Judgment. In support of this Motion, the parties state the following:

       1.      Both parties filed Motions for Summary Judgment and supporting documents on

September 20, 2019. Pursuant to Local Rule 7.1(D)(2) and (3), the parties’ Responses to the

opposing party’s Motion for Summary Judgment are due October 11, 2019 and their Replies in

Support of their Motions for Summary Judgment are due on October 25, 2019.

       2.      The parties are requesting that the deadlines for their Responses and Replies

relating to their Motions for Summary Judgment be extended by one week, so that the Responses

are due on October 18, 2019 and their Replies are due on November 1, 2019.

       WHEREFORE, the parties respectfully request the Court to grant their Joint Motion to

extend the Responses to Motions for Summary Judgment deadline to October 18, 2019 and the

Replies in Support of Motions for Summary Judgment to November 1, 2019.
       3:18-cv-03044-SEM-TSH # 44             Page 2 of 2



       Dated this 9th day of October, 2019.


 /s/ Miriam Veronica Hallbauer                      /s/ Ruth A. Horvatich
 Miriam Veronica Hallbauer                          Aaron A. Clark, #20045
 Carlos F. Cisneros-Vilchis                         Ruth A. Horvatich, #24776
 Legal Aid Chicago                                  McGrath North Mullin & Kratz, PC LLO
 120 South LaSalle Street, Suite 900                First National Tower, Suite 3700
 Chicago, IL 60603                                  1601 Dodge Street
 Phone: 312-229-6363                                Omaha, NE 68102
 Fax: 312-612-1563                                  Phone: 402-341-3070
 mhallbauer@lafchicago.com                          Fax: 402-341-0216
 ccisnerosvilchis@legalaidchicago.org.              aclark@mcgrathnorth.com
                                                    rhorvatich@mcgrathnorth.com
 ATTORNEYS FOR PLAINTIFF GABRIEL
 GONZALEZ                        and
                                                    Lance T. Jones
                                                    HeplerBroom, LLC
                                                    4340 Acer Grove Drive, Suite A
                                                    Springfield, IL 62711
                                                    (212) 528-3674
                                                    Lance.jones@heplerbroom.com

                                                    ATTORNEYS FOR DEFENDANTS JBS
                                                    LIVE PORK, LLC, JBS USA, LLC, and
                                                    SWIFT PORK COMPANY

                               CERTIFICATE OF SERVICE

        The undersigned Hereby certifies that on the 9th day of October, 2019, the above and
foregoing Joint Motion for Extension of Time was filed electronically with the Clerk of the Court
using the CM/ECF system, which sent notification of such filing to the following:

       Miriam Veronica Hallbauer
       Carlos F. Cisneros-Vilchis
       Legal Aid Chicago
       120 South LaSalle Street, Suite 900
       Chicago, IL 60603

                                                      /s/ Ruth A. Horvatich
                                                      Ruth A. Horvatich




                                                2
